Exhibit 10.29

CHANGE OF CONTROL AGREEMENT

AGREEMENT by and between Avista Corporation, a Washington corporation (the
“Company”), and                                      (the “Executive”), dated as
of the      day of         , 20    .

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) The “Accrued Obligations” shall mean the sum of (1) the Executive’s Annual
Base Salary through the Date of Termination to the extent not theretofore paid,
(2) the product of (x) the higher of (I) the Recent Annual Bonus and (II) the
Annual Bonus paid or payable, including any bonus or portion thereof which has
been earned but deferred (and annualized for any fiscal year consisting of less
than twelve (12) full months or during which the Executive was employed for less
than twelve (12) full months), for the most recently completed fiscal year
during the Employment Period, if any (such higher amount being referred to as
the “Highest Annual Bonus” and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 and (3) any accrued vacation pay, in each case
to the extent not theretofore paid as of the Date of Termination.

(b) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control (as defined in
Section 1(c)) occurs.

(c) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three (3) years from such Renewal Date, unless at least sixty
(60) days prior to the Renewal Date the Company shall give notice to the
Executive that the Change of Control Period shall not be so extended.



--------------------------------------------------------------------------------

(d) For the purpose of this Agreement, a “Change of Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from the Company, (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(z) any acquisition by any corporation pursuant to a transaction which complies
with clauses (x), (y) and (z) of subsection (iii) of this Section 1; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (y) no Person (excluding any corporation resulting from such Business
Combination or employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (z) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

- 2 -



--------------------------------------------------------------------------------

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the third anniversary of the Effective Date,
unless terminated earlier in accordance with Section 4 of this Agreement (the
“Employment Period”).

3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the one hundred twenty (120) day
period immediately preceding the Effective Date and (B) the Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 50 miles from
such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable, including any base salary which has been earned but
deferred, to the Executive by the Company and its affiliated companies in
respect of the twelve month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to the Executive prior to the Effective Date and thereafter at least annually.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.

 

- 3 -



--------------------------------------------------------------------------------

(ii) Annual Bonus. During the Employment Period, the Executive shall be awarded
an annual cash bonus (the “Annual Bonus”) for each fiscal year ending during the
Employment Period. The target amount of the Annual Bonus shall not be less than
the Executive’s highest bonus under the Company’s Annual Incentive Plans, or any
comparable bonus under any predecessor or successor plan, for the last three
(3) full fiscal years prior to the Effective Date (annualized in the event that
the Executive was not employed by the Company for the whole of such fiscal year)
(the “Recent Annual Bonus”). Each Annual Bonus payable to the Executive
hereunder shall be paid in a lump sum no later than March 15 of the calendar
year following the end of the calendar year for which the Annual Bonus was
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to the Company’s Investment and Employee Stock Ownership Plan
(“ESOP”) or Executive Deferral Plan (“Deferred Compensation Plan”), as such
plans may be amended from time to time.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

- 4 -



--------------------------------------------------------------------------------

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 11(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Termination Effective Date”), provided
that, within the thirty (30) days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Disability” shall mean that the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

 

- 5 -



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

(c) Good Reason. For purposes of this Agreement, voluntary termination by the
Executive shall be considered a termination for “Good Reason” if the termination
occurs within two (2) years following the initial existence of any one of the
following conditions arising without the consent of the Executive:

(i) a material diminution by the Company of the Executive’s authority, duties,
or responsibilities;

(ii) a material diminution in Executive’s Annual Base Salary;

(iii) a material change in the geographic location at which Executive must
perform the services under this Agreement (which, for purposes of this
Agreement, means relocation of the offices of the Company at which Executive is
principally employed to a location more than 50 miles from the location of such
offices immediately prior to the Effective Date);

(iv) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
Executive report to a corporate officer or employee instead of reporting
directly to the Company’s Board of Directors;

 

- 6 -



--------------------------------------------------------------------------------

(v) a material diminution in the budget over which Executive retains authority;
or

(vi) any action or inaction that constitutes a material breach by the Company of
this Agreement, including the failure of the Company to obtain from its
successors the express assumption and agreement required under Section 10(c).

The Executive shall provide notice to the Company of the existence of a
condition described in (i) through (vi) above within 90 days of the initial
existence of the condition, upon the notice of which the Company shall be
provided a period of 30 days during which it may remedy the condition. For
purposes of this Section 4(c), a determination of “Good Reason” made by the
Executive with which the Company does not agree shall be resolved pursuant to
the following dispute resolution procedure. First, the parties shall in good
faith attempt to resolve any dispute arising hereunder. Second, if such efforts
are unsuccessful, the parties shall submit to binding arbitration with such
arbitration to be conducted in Spokane, Washington, by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) the Date of Termination
(as defined below), which date shall be not more than 90 days after the giving
of such notice. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the Date of Termination specified in the Notice of Termination, (ii) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Termination Effective Date, as the case may be. Notwithstanding the above, an
Executive shall not have a Date of Termination while he is on military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed six (6) months, or if longer, so long as the Executive retains a
right to reemployment under an applicable statute or contract. A leave of
absence constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Executive will return to perform services. Notwithstanding
the foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the Executive to be unable to perform the duties of his
position of

 

- 7 -



--------------------------------------------------------------------------------

employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence is substituted for such six (6) month period. The
Executive’s employment shall be deemed to be terminated if it is reasonably
anticipated based on the facts and circumstances that the Executive will perform
no further services after a certain date or that the level of bona fide services
the Executive would perform after such date would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period (or the
full period of services if the Executive has been providing services for less
than thirty-six (36) months).

5. Obligations of the Company upon Termination. If, during the Employment
Period, the Executive’s employment is terminated for any reason described in
subsections 5(a)-(d), below, then the Company shall pay the Executive the
Accrued Obligations and any additional amounts to which the Executive may become
entitled in accordance with subsections 5(a)-(d). If, during the Employment
Period, the Executive’s employment is terminated for Cause as described in
subsection 5(e), below, then the Company shall pay the Executive only the
amounts described in subsections 5(e). If Accrued Obligations shall be paid to
the Executive, or in the case of the Executive’s death, the Executive’s estate
or beneficiary, as applicable, the Accrued Obligations shall be paid in a lump
sum in cash within 30 days of the Date of Termination.

Section 5(a) shall apply only if the Company terminates the Executive’s
employment without Cause or if the Executive terminates employment for Good
Reason during the Employment Period. Section 5(b) shall apply only if the
Executive’s employment is terminated by reason of the Executive’s death during
the Employment Period. Section 5(c) shall apply only if the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Employment Period. Section 5(d) shall apply only if the Executive terminates
employment without Good Reason. Section 5(e) shall apply only if the Company
terminates the Executive’s employment for Cause.

(a) Good Reason; Without Cause. If, during the Employment Period, the Company
shall terminate the Executive’s employment without Cause or the Executive shall
terminate employment for Good Reason, subject to the execution and nonrevocation
by the Executive of a release of claims agreement (the “Release”) in the form
provided by the Company within the time period specified by the Company, which
shall not exceed [45] days following the Date of Termination, and provided that
the Executive has complied in all material respects with the terms and
conditions of the Release, the Company shall provide the Executive with the
payments and benefits set forth below.

(i) the Company shall pay to the Executive in a lump sum in cash on the sixtieth
(60th) day following the Date of Termination the aggregate of the following
amounts:

(A) the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and

 

- 8 -



--------------------------------------------------------------------------------

(B) a lump sum payment equal to the present value of the continuation, for two
years after the Executive’s Date of Termination or such longer period as may be
provided by the terms of the appropriate plan, program or policy, of benefits to
the Executive and/or the Executive’s family that are at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(b)(iv) in effect on the Date of
Termination;

(ii) the Company shall, at its sole expense as incurred, with payment made
directly to the provider of services, provide the Executive with outplacement
services directly related to the termination of the Executive’s services for the
Company with the Company having payment approval, in its sole discretion, for
reasonable services for a limited period. The limited period of time for which
such expenses may be incurred does not include periods beyond the last day of
the second calendar year following the calendar year in which the Executive’s
Date of Termination occurred, provided that the period during which the
reimbursements for such expenses must be made may not extend beyond the third
calendar year of the Executive’s Date of Termination; and

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, as described above,
and the timely payment or provision of Other Benefits. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this
Section 5(b) shall include, without limitation, and the Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits at least equal to
the most favorable benefits provided by the Company and affiliated companies to
the estates and beneficiaries of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s beneficiaries, as in effect on the date of the
Executive’s death with respect to other peer executives of the Company and its
affiliated companies and their beneficiaries.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, as described above, and the timely payment or provision
of Other Benefits. With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 5(c) shall include, and the Executive
shall be entitled after the Disability Termination Effective Date to receive,
disability benefits at least equal to the most favorable of those generally
provided by the Company and its affiliated companies to disabled executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect generally with respect to
other peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company and its affiliated
companies and their families.

 

- 9 -



--------------------------------------------------------------------------------

(d) Other than for Good Reason. If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations, as described above, and the
timely payment or provision of Other Benefits.

(e) For Cause. If the Executive’s employment shall be terminated for Cause
during the Employment Period, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
(x) his Annual Base Salary through the Date of Termination, (y) the amount of
any compensation previously deferred by the Executive under the ESOP and
Deferred Compensation Plan pursuant to the terms of such plans, as they may be
amended from time to time, and (z) Other Benefits, in each case to the extent
theretofore unpaid.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 11(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. In any suit, proceeding,
dispute or action (including arbitration) to enforce or interpret any of the
terms of this Agreement, the prevailing party shall be entitled to recover
expenses, including reasonable attorneys’ fees, in connection with such suit,
proceeding, dispute or action, including appeal.

8. Certain Additional Payments by the Company. (a) Anything in this Agreement to
the contrary notwithstanding and except as set forth below, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-

 

- 10 -



--------------------------------------------------------------------------------

Up Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 8 (a), if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount”) that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.

The “Reduced Amount” shall be an amount expressed in the present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the excise tax imposed
under Code Section 4999, determined in accordance with Code Section 280G(d)(4).
Payments under this Agreement shall be reduced on a nondiscretionary basis in
such a way as to minimize the reduction in the economic value deliverable to the
Executive. Any such reduction shall be implemented in a manner consistent with
the requirements of Code Section 409A, and if more than one payment has the same
value for this purpose and they are payable at different times, they will be
reduced on a pro rata basis.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte and Touche
or such other certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Company to the Executive within five days of the
receipt of the Accounting Firm’s determination, but in no event later than the
calendar year following the calendar year in which the Executive remits the
Excise Tax to the Internal Revenue Service. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive, but in no event later than the
calendar year following the calendar year in which the Executive pays the Excise
Tax.

 

- 11 -



--------------------------------------------------------------------------------

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay during the period of
representation directly all costs and expenses (including additional interest
and penalties) incurred in connection with such contest and shall indemnify and
hold the Executive harmless, on an after-tax basis, for any Excise Tax or income
tax (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of costs and expenses. Without limitation on
the foregoing provisions of this Section 8(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such, claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive

 

- 12 -



--------------------------------------------------------------------------------

with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Any such reimbursement to the Executive of
amounts described under this Section 8(c) shall be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

9. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. Any Avista Corporation
Employee Confidentiality, Non-Solicitation and Invention Agreement signed by
Executive is incorporated herein by reference as if set forth in full.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

- 13 -



--------------------------------------------------------------------------------

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession has taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without reference to
principles of conflict of laws. Venue for any suit, action or proceeding
concerning this Agreement is to be in the Superior Court of the State of
Washington for Spokane County. By this Agreement, the parties confer
jurisdiction over the subject matter of and parties to this Agreement to the
Superior Court of the State of Washington for Spokane County. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

  If to the Executive:        If to the Company:      Avista Corp.        1411
East Mission Avenue        Spokane, WA 99202        Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 4(c)(i)-(iv) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the Effective
Date this Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.

(g) Notwithstanding any provision of this Agreement to the contrary, if, at the
time of the Executive’s Date of Termination, the Executive is a “specified
employee” (as defined in Code Section 409A) and the deferral of the commencement
of any severance payments or benefits otherwise payable pursuant to this
Agreement as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Code Section 409A, then the
Company will defer the commencement of the payment of any such severance
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that will not and could
not under any circumstances, regardless of when such Date of Termination occurs,
be paid in full by March 15 of the year following the Executive’s termination
and are in excess of the lesser of (i) two (2) times the Executive’s annual
compensation for the year preceding the Date of Termination or (ii) two
(2) times the limit on compensation then set forth in Code Section 401(a)(17)
and will not be paid by the end of the second calendar year following the year
in which the termination occurs, until the first payroll date that occurs after
the date that is six (6) months following the Executive’s “separation of
service” with the Company (as defined under Code Section 409A). If any payments
are deferred due to such requirements, such amounts will be paid in a lump sum
to the Executive on the earliest of (a) the Executive’s death following the date
of the Executive’s termination of employment with the Company or (b) the first
payroll date that occurs after the date that is six (6) months following the
Executive’s “separation from service” with the Company. For these purposes, each
severance payment or benefit is hereby designated as a separate payment or
benefit and will not collectively be treated as a single payment or benefit. In
no event may the Executive, directly or indirectly, designate the calendar year
of payment. This agreement is intended to comply with the requirements of Code
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Code Section 409A
and any ambiguities herein will be interpreted to so comply. The Executive and
the Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Code Section 409A.

(h) All reimbursements provided under this Agreement shall be provided in
accordance with the requirements of Code Section 409A, including, if applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses

 

- 15 -



--------------------------------------------------------------------------------

eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

(i) Executive agrees that the Executive shall be responsible for any applicable
taxes of any nature (including any penalties or interest that may apply to such
taxes) that the Company reasonably determines apply to any payment made
hereunder, that his receipt of any benefit hereunder is conditioned on his
satisfaction of any applicable withholding or similar obligations that apply to
such benefit, and that any cash payment owed hereunder will be reduced to
satisfy any such withholding or similar obligations that may apply.

(j) Prior to the receipt of certain benefits under this Agreement, the Executive
must execute a Release. Such Release shall specifically relate to all of the
Executive’s rights and claims in existence at the time of such execution and
shall confirm the Executive’s obligations under the Company’s standard form of
proprietary information agreement. For the avoidance of doubt, if the Executive
does not execute a Release or if the Executive revokes an executed Release
within the time period permitted by law, the Executive shall not be entitled to
the payments and benefits described in Section 5(a).

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

  [Executive]   AVISTA CORPORATION   By:  

 

 

 

- 16 -